DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on August 12, 2021.  Claims 8-14 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 8-14 under 35 U.S.C. 102(a)(2) and 103 are withdrawn in light of Applicant's amendment to Claims 8, 13, and 14 filed on August 12, 2021.	
Information Disclosure Statement
3.	The information disclosure statement submitted on July 28, 2021 has been considered by the Examiner and made of record in the application file.
Specification
4.	The amendments to the specification regarding the title received on August 12, 2021.  These amendments to the title are NOT accepted.
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application Publication # 2017/0094547 A1) in view of Yi et al. (U.S. Patent Application Publication # 2019/0190687 A1).
Regarding claim 8, Yum et al. teach a terminal (Fig.7 @ 20) that performs communication with a base station apparatus (Fig.7 @ 10), the terminal (Fig.7 @ 20) comprising: 
a receiver (read as transmitter/receiver (Fig.7 @ 23)) configured to receive cyclic blocks including a synchronization signal and system information in first radio frame configured at first subcarrier spacing from among a plurality of radio frames configured at different subcarrier spacings from each other (read as “transmitter/receiver 13 and 23 for transmitting and receiving radio signals carrying information, data, signals, and/or messages, …” (Paragraph [0197]); For example, “synchronization signal common to a subcarrier spacing irrespective of synchronization in a baseband and a subcarrier spacing and necessary information can be transmitted via the additional synchronization signal. The necessary information may correspond to information on such a frame structure as a subcarrier ”(Paragraph [0141])); and 
a processor (read as processor (Fig.7 @ 21)) configured to determine a symbol to which the cyclic blocks are mapped in the first radio frame based on the first subcarrier spacing (read as “The processor 21 decodes and demodulates the radio signals received through the receive antennas and restores data that the transmitting device 10 wishes to transmit.”(Paragraph [0200]) Further, “The number of OFDM symbols included in a slot may depend on a channel bandwidth and the length of a cyclic prefix (CP).”(Paragraph [0054])), 
wherein the first radio frame and second radio frame configured at second subcarrier spacing from among the plurality of radio frames have a common time domain gap on which the cyclic blocks are not placed (read as a measurement gap (Paragraph [0121]) For example, “UE can perform switching to a frequency band corresponding to the determined subcarrier spacing in a measurement gap or a switching gap configured for the UE. And, the UE can receive an order configuration for reporting the channel measurement from the base station.”(Paragraph [0195])), 
the processor (read as processor (Fig.7 @ 21)) is configured to receive a control signal on a symbol included in the gap. (read as “The processor 21 decodes and demodulates the radio signals received through the receive ”(Paragraph [0200]))
 wherein subcarrier spacings include 15kHz, 30kHz, 120kHz, and 240kHz (read as different subcarrier spacing(s) (Fig.5; Paragraph(s) [0120]-[0121]) For example, “A terminal for NB (narrow band)-IoT (internet of things) may operate under an assumption of two or more frequencies including subcarrier spacing different from each other. ”(Paragraph [0120]) Also, Yum et al. teach “In the present specification, for clarity, although it is assumed/explained that a subcarrier spacing is selected from among 15 kHz and 3.75 kHz on an operating frequency of which baseband is different, a corresponding technology can also be applied to a different subcarrier spacing.”(Paragraph [0121])), and 
However, Yum et al. fail to explicitly teach wherein a period during which the cyclic blocks are mapped is arranged to be common across the subcarrier spacings.
Yi et al. teach a method wherein a period during which the cyclic blocks are mapped is arranged to be common across the subcarrier spacings. (read as “the CP length equal to SC0 with normal CP may be used regardless of subcarrier spacing, and the remaining time portions may be used for gap.”(Fig.9; Paragraph [0071]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning a normal CP length for all subcarrier spacing(s) as taught by Yi et al. with the user apparatus 
Regarding claim 13, Yum et al. teach a base station apparatus (Fig.7 @ 10) that performs communication with a terminal (Fig.7 @ 20), the base station apparatus (Fig.7 @ 10) comprising: 
a transmitter (Fig.7 @ 13) configured to transmit cyclic blocks including a synchronization signal and system information in first radio frame configured at first subcarrier spacing from among a plurality of radio frames configured at different subcarrier spacings from each other (read as “The coded and modulated signals and/or data are transmitted to the transmitter/receiver 13.”(Paragraph [0199]) For example, “synchronization signal common to a subcarrier spacing irrespective of synchronization in a baseband and a subcarrier spacing and necessary information can be transmitted via the additional synchronization signal. The necessary information may correspond to information on such a frame structure as a subcarrier spacing, a CP (cyclic prefix) length to be used, a frame structure (or a length of TTI) and information on a resource block configuration.”(Paragraph [0141])); and 
a processor (Fig.7 @ 11) configured to determine a symbol the cyclic blocks is mapped to in the first radio frame based on the first subcarrier spacing (read as “the processor 11 and codes and modulates signals and/or data to be transmitted to the outside.”(Paragraph [0199]) Further, “The number of ”(Paragraph [0054])), 
wherein the first radio frame and second radio frame configured at second subcarrier spacing from among the plurality of radio frames have a common time domain gap on which the cyclic blocks are not placed (read as a measurement gap (Paragraph [0121]) For example, “UE can perform switching to a frequency band corresponding to the determined subcarrier spacing in a measurement gap or a switching gap configured for the UE. And, the UE can receive an order configuration for reporting the channel measurement from the base station.”(Paragraph [0195])), 
the processor (Fig.7 @ 11) is configured to transmit a control signal on a symbol included in the gap. (read as “The processor 11 of the transmitting device 10 is scheduled from the processor 11 or a scheduler connected to the processor 11 and codes and modulates signals and/or data to be transmitted to the outside. The coded and modulated signals and/or data are transmitted to the transmitter/receiver 13.”(Paragraph [0199]))
wherein subcarrier spacings include 15kHz, 30kHz, 120kHz, and 240kHz (read as different subcarrier spacing(s) (Fig.5; Paragraph(s) [0120]-[0121]) For example, “A terminal for NB (narrow band)-IoT (internet of things) may operate under an assumption of two or more frequencies including subcarrier spacing different from each other. ”(Paragraph [0120]) Also, Yum et al. teach “In the present specification, for clarity, ”(Paragraph [0121])), and 
However, Yum et al. fail to explicitly teach wherein a period during which the cyclic blocks are mapped is arranged to be common across the subcarrier spacings.
Yi et al. teach a method wherein a period during which the cyclic blocks are mapped is arranged to be common across the subcarrier spacings. (read as “the CP length equal to SC0 with normal CP may be used regardless of subcarrier spacing, and the remaining time portions may be used for gap.”(Fig.9; Paragraph [0071]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning a normal CP length for all subcarrier spacing(s) as taught by Yi et al. with the user apparatus as taught by Yum et al. for the purpose of improving communication capacity of DL/UL frames in a communication network.
Regarding claim 14, Yum et al. teach a communication method performed by a terminal in a mobile communication system (Fig.6), the communication method comprising: 
receiving cyclic blocks including a synchronization signal and system information in first radio frame configured at first subcarrier spacing from among a plurality of radio frames configured at different subcarrier spacings from each other (read as transmitter/receiver 13 and 23 for transmitting and receiving radio signals carrying information, data, signals, and/or messages, …” (Paragraph [0197]); For example, “synchronization signal common to a subcarrier spacing irrespective of synchronization in a baseband and a subcarrier spacing and necessary information can be transmitted via the additional synchronization signal. The necessary information may correspond to information on such a frame structure as a subcarrier spacing, a CP (cyclic prefix) length to be used, a frame structure (or a length of TTI) and information on a resource block configuration.”(Paragraph [0141])); and 
determining a symbol the cyclic blocks is mapped to in the first radio frame based on the first subcarrier spacing (read as “The processor 21 decodes and demodulates the radio signals received through the receive antennas and restores data that the transmitting device 10 wishes to transmit.”(Paragraph [0200]) Further, “The number of OFDM symbols included in a slot may depend on a channel bandwidth and the length of a cyclic prefix (CP).”(Paragraph [0054])), 
wherein the first radio frame and second radio frame configured at second subcarrier spacing from among the plurality of radio frames have a common time domain gap on which the cyclic blocks are not placed (read as a measurement gap (Paragraph [0121]) For example, “UE can perform switching to a frequency band corresponding to the determined subcarrier spacing in a measurement gap or a switching gap configured for the UE. And, the ”(Paragraph [0195])), 
receiving a control signal on a symbol included in the gap. (read as “The processor 21 decodes and demodulates the radio signals received through the receive antennas and restores data that the transmitting device 10 wishes to transmit.”(Paragraph [0200]))
wherein subcarrier spacings include 15kHz, 30kHz, 120kHz, and 240kHz (read as different subcarrier spacing(s) (Fig.5; Paragraph(s) [0120]-[0121]) For example, “A terminal for NB (narrow band)-IoT (internet of things) may operate under an assumption of two or more frequencies including subcarrier spacing different from each other. ”(Paragraph [0120]) Also, Yum et al. teach “In the present specification, for clarity, although it is assumed/explained that a subcarrier spacing is selected from among 15 kHz and 3.75 kHz on an operating frequency of which baseband is different, a corresponding technology can also be applied to a different subcarrier spacing.”(Paragraph [0121])), and 
However, Yum et al. fail to explicitly teach wherein a period during which the cyclic blocks are mapped is arranged to be common across the subcarrier spacings.
Yi et al. teach a method wherein a period during which the cyclic blocks are mapped is arranged to be common across the subcarrier spacings. (read as “the CP length equal to SC0 with normal CP may be used regardless ”(Fig.9; Paragraph [0071]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning a normal CP length for all subcarrier spacing(s) as taught by Yi et al. with the user apparatus as taught by Yum et al. for the purpose of improving communication capacity of DL/UL frames in a communication network.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application Publication # 2017/0094547 A1), in view of Yi et al. (U.S. Patent Application Publication # 2019/0190687 A1), and Siomina et al. (U.S. Patent Application Publication # 2014/0206341 A1).
Regarding claim 9, and as applied to claim 8 above, Yum et al. teach “a method of measuring a channel, which is measured by a terminal configured to operate on two or more frequency bands, each of the frequency bands being configured with a subcarrier spacing different from each other in a wireless communication system, may include performing blind detection on a synchronization signal or a reference signal defined by each subcarrier spacing, determining a subcarrier spacing configured for the terminal according to the detected synchronization signal or the reference signal, and performing channel measurement using the detected synchronization signal or the reference signal.”(Paragraph [0010]) Also, Yum et al. teach a terminal (Fig.7 @ 10 and 20) wherein the receiver is configured to receive a control signal 
Yi et al. teach “a method and apparatus for supporting mechanisms for flexible duplex operations at a symbol level in a wireless communication system.”(Fig.9; Paragraph [0001])
However, Yum et al. and Yi et al. fail to explicitly teach the first radio frame has the gap on two symbols at each top of one or more consecutive slots; and 
the second frame has the gap on four symbols at each top of one or more consecutive slots,
Siomina et al. teach a method wherein the first radio frame has the gap on two symbols at each top of one or more consecutive slots (Fig.17 @ 1102); and 
the second frame has the gap on four symbols at each top of one or more consecutive slots (Fig.17 @ 1102),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining gaps and gaps patterns for intra-frequency measurements as taught by Siomina et al. and the function for assigning a normal CP length for all subcarrier spacing(s) as taught by Yi et al. with the user apparatus as taught by Yum et al. for the purpose of enhancing channel measurement procedures in a communication network.
Regarding claim 10, and as applied to claim 8 above, Yum et al. teach “a method of measuring a channel, which is measured by a terminal configured to operate on two or more frequency bands, each of the frequency bands being configured with a subcarrier spacing ”(Paragraph [0010]) Also, Yum et al. teach a terminal (Fig.7 @ 10 and 20) wherein the receiver is configured to receive a control signal on the two symbol at each top of one or more consecutive slots in the second radio frame. (Fig.7 @ 13 and 23)
Yi et al. teach “a method and apparatus for supporting mechanisms for flexible duplex operations at a symbol level in a wireless communication system.”(Fig.9; Paragraph [0001])
However, Yum et al. and Yi et al. fail to explicitly teach wherein the first radio frame has the gap on two symbols at each top of one or more consecutive slots; and 
the second frame has the gap on four symbols at each top of one or more consecutive slots, 
Siomina et al. fail to explicitly teach wherein the first radio frame has the gap on two symbols at each top of one or more consecutive slots (Fig.17 @ 1102); and 
the second frame has the gap on four symbols at each top of one or more consecutive slots (Fig.17 @ 1102),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application Publication # 2017/0094547 A1), in view of Yi et al. (U.S. Patent Application Publication # 2019/0190687 A1), and Shor et al. (U.S. Patent Application Publication # 2017/0294994 A1).
Regarding claim 11, and as applied to claim 8 above, Yum et al. teach “a method of measuring a channel, which is measured by a terminal configured to operate on two or more frequency bands, each of the frequency bands being configured with a subcarrier spacing different from each other in a wireless communication system, may include performing blind detection on a synchronization signal or a reference signal defined by each subcarrier spacing, determining a subcarrier spacing configured for the terminal according to the detected synchronization signal or the reference signal, and ”(Paragraph [0010]) 
Yi et al. teach “a method and apparatus for supporting mechanisms for flexible duplex operations at a symbol level in a wireless communication system.”(Fig.9; Paragraph [0001])
However, Yum et al. and Yi et al. fail to explicitly teach wherein a location of symbols of the cyclic block on a slot in the second radio frame is different from a location of symbols of the cyclic block on another slot in the second radio frame.
Shor et al. teach a method wherein a location of symbols of the cyclic block on a slot in the second radio frame is different from a location of symbols of the cyclic block on another slot in the second radio frame. (read as “The size of the cyclic prefix can be determined from the type of the cyclic prefix and information about the location of the OFDMA symbol in the slot/sub-frame.”(Paragraph [0066]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining the size of a cyclic prefix based on OFDMA symbol location in a slot/sub-frame as taught by Shor et al. and the function for assigning a normal CP length for all subcarrier spacing(s) as taught by Yi et al. with the user apparatus as taught by Yum et al. for the purpose of enhancing channel measurement procedures in a communication network.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application Publication # 2017/0094547 A1), in view of Yi et al. (U.S. Patent Application Publication # 2019/0190687 A1), and Choi et al. (U.S. Patent Application Publication # 2016/0050635 A1).
Regarding claim 12, and as applied to claim 8 above, Yum et al. teach “a method of measuring a channel, which is measured by a terminal configured to operate on two or more frequency bands, each of the frequency bands being configured with a subcarrier spacing different from each other in a wireless communication system, may include performing blind detection on a synchronization signal or a reference signal defined by each subcarrier spacing, determining a subcarrier spacing configured for the terminal according to the detected synchronization signal or the reference signal, and performing channel measurement using the detected synchronization signal or the reference signal.”(Paragraph [0010]) 
Yi et al. teach “a method and apparatus for supporting mechanisms for flexible duplex operations at a symbol level in a wireless communication system.”(Fig.9; Paragraph [0001])
However, Yum et al. and Yi et al. fail to explicitly teach wherein the cyclic blocks in the second radio frame are placed at high density in time domain.
Choi et al. teach a method wherein the cyclic blocks in the second radio frame are placed at high density in time domain. (read as “in a large-cell environment in which the ISD is large, CP for the cellular signal can be an extended CP due to the large multi-path delay according to the large cell radius, and a normal CP for terminal discovery within ”(Paragraph [0053]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining the cyclic prefix to apply to a D2D signal as taught by Choi et al. and the function for assigning a normal CP length for all subcarrier spacing(s) as taught by Yi et al. with the user apparatus as taught by Yum et al. for the purpose of enhancing channel measurement procedures in a communication network.
Response to Arguments
6.	Applicant's arguments with respect to claim(s) 8-14 have been considered but are moot in view of the new ground(s) of rejection.
CONCLUSION
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 23, 2021